Citation Nr: 1605339	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO. 12-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2006 to September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially also perfected an appeal as to a denial of service connection for sleep apnea. However, in an October 2013 rating decision the RO granted service connection for sleep apnea. As this constituted a full grant of the benefits sought, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In January 2016 correspondence the Veteran indicated that he wished to withdraw his current appeal. As such, the request for a hearing in conjunction with the claim is also considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for a left knee disability has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In January 2016 correspondence, prior to the promulgation of a Board decision, the Veteran's representative stated that the Veteran wished to withdraw his appeal for service connection for a back disability.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for service connection for a back disability. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In January 2016 correspondence, the Veteran's representative stated that he wished to withdraw all pending appeals, specifically including service connection for upper and lower back disabilities. See January 2016 Correspondence. This statement expresses clear intent to withdraw the Veteran's service connection claim currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for entitlement to service connection for a back disability is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


